Citation Nr: 0402034	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation higher than twenty (20) percent 
for service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1969, and from November 1990 to June 1991.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the N. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in November 2002, wherein an increased 
evaluation for service-connected bilateral sensorineural 
hearing loss, presently evaluated as 20 percent disabling, 
was denied


FINDING OF FACT

The veteran's sensorineural hearing impairment is manifested 
by Level V hearing in both ears.    


CONCLUSION OF LAW

Criteria for an evaluation higher than twenty (20) percent 
for service-connected bilateral sensorineural hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85 and 4.86 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, such as the one here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in October 2002, the RO advised the veteran of VA's 
duties, including the duty to assist; information and 
evidence needed to establish entitlement to an increased 
evaluation for service-connected hearing loss; where and when 
to send the information and evidence; and who to call if he 
has any questions or needs assistance.  The letter also 
explained that the RO would assist him in gathering relevant 
evidence if he so desired, but that he should identify what 
evidence he believes would help substantiate his claim and 
sign authorization forms to permit the release of relevant 
private treatment or testing records directly to the RO.  
Further, the RO's Statement of the Case (SOC) dated in 
February 2003 set forth 38 C.F.R. § 3.159, which pertain to 
the VA's duty to assist claimants in developing claims for VA 
benefits.  The Board accordingly finds that VA has fulfilled 
its duty-to-notify obligations consistent with VCAA and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which include VA medical center (VAMC) outpatient 
treatment records, a VA compensation and pension examination 
report prepared in connection with this claim, and testing 
records from private facilities.  Moreover, neither the 
veteran nor his representative submitted any additional 
relevant evidence following the issuance of the February 2003 
SOC.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  Increased Rating for Service-Connected Bilateral 
Sensorineural Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Pertinent regulations do not require 
that all cases show all findings specified by the rating 
schedule, but that findings sufficient to identify the 
disease and the resulting disability, as well as coordination 
of the rating with impairment of function, will be expected 
in all cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 
(2003).  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist.  The examination must include both a controlled 
speech discrimination test (Maryland CNC test) and a puretone 
audiometry test.  Examinations must be conducted without the 
use of hearing aids.  Id.   
  
In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or higher, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  Also, when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral is then elevated to the next higher Roman 
numeral.  Again, each ear will be evaluated separately.  38 
C.F.R. § 4.86(b). 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 

The Board has reviewed the entire record.  Before the Board 
turns to the evidence relevant to this claim, it notes that 
in correspondence received in January 2003, the veteran 
apparently maintained that the RO may have applied outdated 
rating criteria in its November 2002 rating decision denying 
an increased evaluation.  VA regulations pertaining to 
hearing impairment that are applicable to this claim were 
revised most recently on May 11, 1999 (see 64 Fed. Reg. 
25,202).  The revised regulations became effective on June 
10, 1999, and are codified at 38 C.F.R. §§ 4.85 and 4.86 
(2003).  Because the new regulations were implemented well 
before the veteran filed the instant claim for a higher 
evaluation (in September 2002), they, and not any prior 
versions, apply here.  While the Board notes that the RO's 
November 2002 rating decision does not specifically set forth 
the regulations and criteria applied, on appeal, the Board 
reviews this claim de novo, in accordance with 38 C.F.R. 
§§ 4.85 and 4.86 (2003) and other applicable law and 
regulations.     

As for evidence of record, the veteran was seen at the VAMC 
from June 2002 to September 2002 for hearing impairment.  See 
VAMC outpatient treatment records.  The record also indicates 
that the veteran had his hearing tested twice recently - once 
at the VAMC in October 2002 in connection with this claim, 
and again, at a private facility in December 2002.  The only 
other medical evidence pertaining to this claim is the copy 
of an audiology report dated more than a decade ago, prepared 
in connection with the veteran's initial claim for service 
connection for bilateral hearing loss.  All other medical 
evidence in the record pertains to treatment and testing for 
diseases and disorders apparently unrelated to the issue on 
this appeal, such as pancreatic cancer.  Accordingly, the 
Board's focus in this decision is upon recent evidence 
pertaining to the extent of the veteran's hearing impairment: 
2002 VAMC outpatient treatment notes; and two hearing 
impairment examination reports, dated in October 2002 and 
December 2002.  

First, VAMC outpatient treatment records dated between June 
and September 2002 show that the veteran has complained of 
increased hearing impairment.  Because the veteran's old 
hearing aids, issued in 1991, could not be repaired, new 
hearing aids were issued in July 2002.  Between late July 
2002 and early September 2002, the veteran was seen several 
times to have the new hearing aids adjusted for greater 
comfort and better fit.  See VAMC treatment notes.  

Second, a report of the VA hearing examination conducted in 
October 2002 provides that the veteran's hearing impairment 
is manifested by average puretone threshold levels of 64 and 
65, right and left ears, respectively.  As for CNC test 
(speech recognition) scores, the veteran's hearing impairment 
was noted to be at 74 percent and 70 percent in the right and 
left ears, respectively.  Puretone threshold levels for 
frequencies 1000, 2000, 3000, and 4000 Hertz ranged from 55 
to 75 decibels for the left ear.  Puretone threshold levels 
for frequencies 1000, 2000, 3000, and 4000 Hertz ranged from 
60 to 66 decibels for the right ear.  The veteran was 
diagnosed with moderate to moderately severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  

Puretone threshold averages of 64 (right) and 65 (left) and 
speech discrimination scores of 74 (right) and 70 (left) 
correspond to Level V in Table VI, Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination, in 38 C.F.R. § 4.85.  Because both 
ears are at Level V, either ear may be designated as the 
poorer ear for the purposes of determining the appropriate 
impairment rating in accordance with Table VII, Percentage 
Evaluation for the Hearing Impairment (Diagnostic Code 6100), 
in 38 C.F.R. § 4.85.  Under Table VII, the veteran's Level V 
findings are equivalent to 20 percent.  (Regardless of which 
ear is designated as the poorer ear, the rating would be 20 
percent under Table VII.)  

Because puretone threshold levels at frequencies 1000, 2000, 
3000, and 4000 Hertz were all over 55 decibels as noted 
above, 38 C.F.R. § 4.86(a) also applies.  In such cases, 
38 C.F.R. § 4.86(a) permits the application of the Level 
designation from either Table VI or Table VIA in 38 C.F.R. 
§ 4.85, whichever is more favorable to the veteran.  Table 
VIA assigns Roman numeral levels based only on the puretone 
threshold average.  Here, the veteran has puretone threshold 
averages of 64 (right) and 65 (left), which both translate to 
Level V under Table VIA, which, as noted above, is equivalent 
to a 20 percent rating under Table VII.  Thus, the same 20 
percent rating results regardless of which Table (that is, 
Table VI or VIA) is used.        

Finally, the December 2002 private facility hearing 
examination report provides that, with respect to the 
veteran's right ear, speech reception (or recognition) 
threshold (SRT) was at 62 percent; speech discrimination at 
68 percent; and hearing loss at 95 decibels.  As for the left 
ear, the veteran's SRT was at 58 percent; speech 
discrimination at 72 percent; and hearing loss at 90 
decibels.  

Further, the December 2002 examination report apparently 
provides that, for both ears, puretone threshold levels at 
frequencies 1000, 2000, 3000, and 4000 Hertz were between 55 
decibels and 75 decibels.  See "Frequency in Hertz" diagram 
in the report.  However, no numerical threshold percentages 
are specifically provided for frequencies at 1000, 2000, 
3000, and 4000 Hertz, and neither are the puretone threshold 
averages for either ear.  For the purposes of Table VI, the 
Board requires both speech discrimination percentages and 
puretone threshold averages to determine the appropriate 
Roman numeral "Level" of hearing impairment.  While the 
range of 55 to 75 decibels for puretone threshold levels 
appears to be generally consistent with that in the VA 
examination report, the Board is not qualified to interpret 
the "Frequency in Hertz" diagram in the private facility's 
December 2002 examination report.  Nor can it speculate as to 
the appropriate average percentages for both ears to be 
assigned in order to apply the December 2002 examination 
findings to Table VI.  

In light of all of the above, the Board must base its 
decision upon the findings of the VA examination report dated 
in October 2002.  As discussed earlier, applying the findings 
in this examination to 38 C.F.R. §§ 3.85 and 3.86 and Tables 
VI, VIA, and VII therein results in a 20 percent evaluation.  
The veteran is not entitled to a benefit of reasonable doubt 
here, as the preponderance of the evidence favors an 
assignment of a 20 percent rating based on the results of the 
October 2002 VA examination.  See 38 C.F.R. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation higher than twenty (20) percent for 
service-connected bilateral sensorineural hearing loss is 
denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



